Citation Nr: 1521912	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Evaluation for left hip strain with history of left symphysis pubis avulsion injury, initially rated as noncompensable, prior to May 3, 2013.

2.  Evaluation of left hip strain with history of left symphysis pubis avulsion injury, rated as 10 percent disabling since May 3, 2013.

3.  Evaluation of tension headaches, rated as noncompensable prior to May 3, 2013.

4.  Evaluation of tension headaches, rated as 30 percent disabling since May 3, 2013.

5.  Entitlement to restoration of a 10 percent evaluation for right ankle sprain

6.  Entitlement to restoration of a 10 percent evaluation for left ankle sprain.

7.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to January 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a left hip strain, and assigned a noncompensable disability rating, effective January 28, 2012 and a 10 percent disability rating from May 3, 2013.  This rating decision also reduced the evaluation assigned for the Veteran's ankle sprains to noncompensable for each ankle, effective May 3, 2013, and granted an increased, 30 percent disability rating for tension headaches, effective May 3, 2013; entitlement to TDIU was denied.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  
The issues of entitlement to service connection for thigh and arm disorders, and a traumatic brain injury, were raised by the record in a July 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for the left hip strain and tension headaches since May 3, 2013, as well as the claims for increased ratings for right and left ankle strains and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to May 3, 2013, the Veteran's tension headaches most closely approximated prostrating attacks occurring at least once a month over the last several months.

2.  For the rating period prior to May 3, 2013, the Veteran's left hip strain with history of left symphysis pubis avulsion injury is manifest by limitation of extension to 5 degrees; flexion is greater than 45 degrees.  There is pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for tension headaches have been met for the period prior to May 3, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an initial disability rating of 10 percent for left hip strain with history of left symphysis pubis avulsion injury have been met for the period prior to May 3, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251-5253 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2013 and August 2014, to the Veteran.  These letters explained the evidence needed to substantiate the claim for an increased rating, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings for his service-connected left hip strain and tension headaches.   The examination reports contain all the findings needed to rate the Veteran's service-connected left hip strain and tension headaches, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, a staged rating is in place for the service-connected left hip strain and tension headaches, and the Board is only considering the ratings assigned for the period prior to May 3, 2013.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Left Hip Strain Prior to May 3, 2013

The Veteran's left hip strain with history of left symphysis pubis avulsion injury is rated under Diagnostic Code 5251 for limitation of motion of the thigh. Diagnostic Code 5251 assigns a 10 percent disability evaluation where there is limitation of extension of the thigh to 5 degrees; no higher evaluation is provided for under this Code.  

Diagnostic Codes 5252 and 5253 provide ratings for limitation of motion of the thigh. Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  Pursuant to Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross their legs.  A 20 percent disability evaluation is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253. 

Considering the rating criteria applicable to the Veteran's left hip strain with history of left symphysis pubis avulsion injury for the rating period prior to May 3, 2013, the evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences limitation of flexion of the thigh to 30 degrees or less or limitation of abduction of the thigh such that he was unable to cross his legs.  Flexion was reported to be 125 degrees at the April 2012 VA examination, with limitation of extension to 5 degrees.  The Board notes that the Veteran had complaints of pain and weakness due to his left hip, but he did not have incoordination, swelling, instability, abnormal movement, redness, or subluxation on repetitive use.  The Board also notes that the Veteran did not have limitation of abduction.  Thus, the Board finds that the Veteran's symptomatology due to his left hip strain with history of left symphysis pubis avulsion injury falls within the criteria for a 10 percent disability evaluation for the rating period prior to May 3, 2013.

In concluding the Veteran is not entitled to a higher rating for the rating period prior to May 3, 2013 for his left hip strain with history of left symphysis pubis avulsion injury, the Board has considered as well whether he has additional functional loss, beyond that objectively shown, due to pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca, supra. Nonetheless, there is no indication in the record that his functional ability is decreased beyond that which was shown on examination in April 2012.  As a result, the evidence of record reveals manifestations consistent with a 10 percent evaluation, but no more, for the rating period prior to May 3, 2013 for left hip strain with history of left symphysis pubis avulsion injury.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tension Headaches Prior to May 3, 2013

The Veteran's tension headaches are rated as noncompensable for the initial rating period prior to May 3, 2013 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See  38 C.F.R. § 4.20.  

A 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After a review of the evidence, the Board finds that the Veteran's tension headaches most  closely approximate the criteria for a 30 percent disability evaluation for the period prior to May 3, 2013.  The Board finds that the 30 percent evaluation takes into account the frequency and severity of the Veteran's headaches for the rating period prior to May 3, 2013.  During that rating period, the Veteran's tension headaches were equivalent to characteristic prostrating attacks occurring on an average of once a month over the last several months.  The April 2012 VA examination report reflects that the Veteran reported experiencing tension headaches 2 to 3 times per week; the headaches were occipital, lasted 1-2 hours, and were relieved by Motrin.  However, the medical evidence does not show that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The April 2012 VA examination indicates that the Veteran's headaches were not prostrating and did not impact his ability to work.  In conclusion, the evidence of record reveals manifestations consistent with a 30 percent evaluation, but no more, for the rating period prior to May 3, 2013 for tension headaches.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected left hip strain and tension headaches are fully contemplated by the applicable rating criteria for the rating period prior to May 3, 2013.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned for the rating period prior to May 3, 2013.  The Veteran's complaints were clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected left hip strain and tension headaches, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected left hip strain and tension headaches is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with service-connected left hip strain and tension headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a 10 percent disability evaluation for left hip strain with history of left symphysis pubis avulsion injury is granted for the period prior to May 3, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 30 percent disability evaluation for tension headaches is granted for the period prior to May 3, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected left hip strain, tension headaches, and right and left ankle sprains are currently more severe than evaluated.  The Board observes that Veteran was most recently afforded VA examinations in May 2013.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected left hip strain, tension headaches, and right and left ankle sprains.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board finds that the issue of entitlement to TDIU is inextricably intertwined intertwined with the Veteran's claims for increased ratings.  Accordingly, the Board deferred its adjudication of the issue of entitlement to TDIU pending completion of the development set forth in its remand directive.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record from November 2013 to the present.  

2.  Schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of his service-connected left hip strain with history of left symphysis pubis avulsion injury and his service-connected right and left ankle sprains.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA headaches examination to ascertain the current severity and manifestations of his service-connected tension headaches.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing all indicated development, the RO should readjudicate the claims for increased ratings, as well as the claim for TDIU, in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


